Appellee herein brought this action in the Lake Superior Court on a judgment rendered in its favor against the appellant in the municipal court of Chicago in the sum of $609.31. At the time of the filing of the complaint, affidavit of nonresidence of the appellant was filed. Proceeding in attachment was also instituted, and was regular in form.
Appellant entered a special appearance by his attorney for the purpose of questioning the jurisdiction of the court over the person of the appellant and also special appearance to file a motion in arrest of judgment. Both parties are agreed that the court had no power to render a personal judgment herein, and that the only object of the proceeding was to reach certain property belonging to the appellant, which property was under the jurisdiction of the Lake Superior Court. Following the order of sale of *Page 646 
the property of the appellant, the court made and entered the following judgment: "This cause coming on for further proceedings herein it is considered by the court that the plaintiff have judgment on the verdict herein and that the plaintiff have and recover of and from the defendant, Louis Hollenzer, the damage of the plaintiff amounting to the sum of $609.31 in form as aforesaid assessed together with the costs by the plaintiff herein expended and that execution issue therefor."
Whereas the above was undoubtedly made and entered by mistake and inadvertence and is manifestly error, and is so conceded by the parties herein, the personal judgment herein rendered is reversed; and the court is directed to expunge the same from the record, and all other proceedings of the court pertaining to the attachment and sale of the appellant's property is affirmed.